Exhibit 10.1

 

LOGO [g303579ex101_pg01.jpg]

Memorandum

 

Date:    February 21, 2012 To:    Neill Currie, Chief Executive Officer From:   
Peter Durhager, Chief Administrative Officer Re:    Corporate Airplane
Utilization

Reference is made to your employment agreement with RenaissanceRe Holdings, Ltd.
(the “Company”), dated February 9, 2009, as amended (your “Employment
Agreement”), and that certain Agreement Regarding Use of Aircraft Interest
between you and the Company dated November 17, 2009 (the “Aircraft Use
Agreement”). Consistent with our discussions, and notwithstanding anything to
the contrary in your Employment Agreement, including without limitation
Section 5(b) thereof, the Aircraft Use Agreement, or in any other arrangement or
policy of the Company, whether or not written, as of and following the date
hereof you shall not be entitled to any Company-funded personal use of the
Company’s aircraft other than the twenty-four round trips per year in respect of
your business commute as previously agreed between you and the Company. The
Aircraft Use Agreement is hereby amended to provide that only such business
commute shall be included in the Cap (as defined therein). To the extent that
you wish to use the Company’s aircraft in addition to such business commute, you
agree to pay for such use in advance of any such trip, in accordance with
Section 2 of the Aircraft Use Agreement, at the fully loaded variable rate
(which rate represents the Company’s “aggregate incremental cost” of such use
within the meaning of Regulation S-K and the rules and other guidance of the
Securities and Exchange Commission). Except as specifically set forth herein,
all terms and provisions of your Employment Agreement and the Aircraft Use
Agreement shall continue in full force and effect.

Please indicate your agreement to and acceptance of the terms of this letter
agreement by signing below.

 

Agreed and accepted:

/s/ Neill A. Currie

Neill A. Currie

February 21, 2012

Date

RenaissanceRe Holdings Ltd.

 

 

Renaissance House, 12 Crow Lane, Pembroke HM 19, Bermuda

Phone: 441-295-4513 Fax: 441-292-9453 www.renre.com